Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 7-8, 12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Paranjpe et al. (U.S. Patent 4,774,529)
	Paranjpe et al. discloses the following claimed subject matter:
Re-claim 1, 12, a printing system carriage (12) comprising: a plurality of printheads (26, Y, C, M, BL; col.4, lines 10-19) comprising a moveable printhead (defined as another black 32BL or reposition cartridge; col.4, lines 20-24; col.5) that is movable with respect to other printheads of the plurality of printheads; and a positioning mechanism (fig.2, col.4, lines 57-67+) to move the movable printhead from a first printhead position (defined as home position ”a”) to a second printhead position (defined as second level “b”, or “c”; col.4, line 67-col.5, line 2), the movable printhead moved perpendicular (described as elevated/raised the reposition cartridge for two-line printing; cols.5-6; figs.2, 8) with respect to a carriage movement axis (AA) and parallel to a media advancement axis (BB) that is perpendicular to the carriage movement axis.

Re-claim 3, wherein the positioning mechanism (see repositioning mechanism unit; col.4, line 57-col.5, line 66; col.2, line 64-col.3, line 12) moves the moveable printhead from the first printhead position to the second printhead position upon receipt of a triggering signal.

Re-claim 7, wherein a spread area of the plurality of printheads in the first printhead position is different than a spread area of the plurality of printheads in the second printhead position. (see single line vs two-line or monochrome vs multicolor printing; figs.1, 2)

Re-claim 8, wherein each printhead comprises a nozzle array comprises a plurality of nozzles controllable to eject a composition. (see also single line vs two-line or monochrome vs multicolor printing; figs.1, 2)

Re-claim 15, a non-transitory machine readable medium storing instructions executable by a processor to perform processing comprising: receiving a triggering signal; and moving a movable printhead of a plurality of printheads from a first printhead position to a second printhead position, wherein the movable printhead is moved perpendicular with respect to a carriage movement axis and parallel to a media advancement axis that is perpendicular to the carriage movement axis, and wherein the moveable printhead is moved with respect to other printheads of the plurality of printheads. (see also col.5, line 67-col.6, line 23; fig.8)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record to Paranjpe et al. in view of prior art of record to Beier et al. 
Paranjpe et al. discloses elements of the instant claimed subject matter as noted above with the exception of wherein the movable printhead is to eject white ink; and wherein the composition of a nozzle from the nozzle array comprises white colorant.
Beier et al. (¶ [0034]) discloses the color space which can be reached by the image setting can be extended, for example by 6-color printing (CMYK, light cyan and light magenta) and by other color systems. In particular, the color space which can be reached can be extended by the additional use of white colors, paints or inks. it would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the teachings of the Beier et al. in the Paranjpe et al. multi-color heads printer. The reasons for doing such would have been to provide white background printing.

Claims 4-6, 10-11, 13, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record to Paranjpe et al. in view of prior art of record to Burger et al. (U.S. Patent 5,598,192)
Paranjpe et al. discloses elements of the instant claimed subject matter as noted above with the exception of a controller to: derive a number of passes of the carriage based on a print mode selection; divide each printhead of the plurality of printheads into a plurality of segments based on the number of passes; identify that the segments of the moveable printhead are out of phase with respect to the segments of the other printheads; and issue the triggering signal; wherein the number of segments are a multiple of two, three; wherein the positioning mechanism comprises a pen pocket movable from the first printhead position to the second printhead position, and the moveable printhead is installed on the pen pocket; wherein the positioning mechanism comprises a servomotor to move the movable printhead to a position within a moving range, boundaries of the moving range being defined by the first printhead position and the second printhead position.
Burger et al. discloses the following missing subject matter:
Re-claim 5, wherein printhead from the plurality of printheads comprises a the number of segments are a multiple of two. (col.5, lines 17-19)
Re-claim 6, wherein a printhead from the plurality of printheads comprises a the number of segments are a multiple of three. (col.5, lines 17-19)
Re-claim 10, wherein the positioning mechanism comprises a pen pocket movable from the first printhead position to the second printhead position, wherein the moveable printhead is installed on the pen pocket. (col.2, lines 50-col.3, line 2; col.4, lines 8-30)
Re-claim 11, wherein the positioning mechanism is a servomotor (34; col.4) to move the position of the movable printhead to a position within a moving range, the boundaries of the moving range being defined by the first printhead position and the second printhead position. (see 38, 40; fig.2)
Re-claim 4, 13, 16, 17, 18, 19, 20, 21, wherein a controller (ESS 36) to: divide each printhead into a plurality of segments based on a number of passes of the carriage in a selected print mode; identify that the segments of the movable printhead are out of phase with respect to the segments of the other printheads; and responsively issue the triggering signal. (col.4, lines 8-67)
Since both Paranjpe et al. and Burger et al. are in the same field of endeavor of multicolor printing using moveable printhead between positions, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the overall basic teachings of Burger in the printer of Paranjpe et al. for the purpose of improving print speed without the need for a larger printhead. (col.2)
	Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853